DETAILED ACTION
The office action is in response to original application filed on 12-6-19. Claims 1-15 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have not been placed of record in the file.

Claim Objections
Claims 1, 8 and 15 objected to because of the following informalities: 
Claims 1, 8 and 15 recites “a total charge capacity” and it should be “a total charge rate”
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0181864 to Honma et al. (“Honma”) in view of US 2015/0147630 to Nakano et al. (“Nakano”).
Regarding claim 1, Honma discloses a processor; and a non-transitory memory (para; 0028, lines 1-4, control device 3 includes a control unit 30 configured to have a microcomputer as a main component, a memory unit 31 formed of electrically rewritable semiconductor memory), storing thereon a program, which when executed by the processor, causes the processor to perform operations including: obtaining weather information indicating severe weather (para; 0030, lines 11-14, which is acquired from a website which provides weather information such as weather forecasts (for example, the website of a central meteorological agency or a district meteorological agency)), and causing one or more batteries to charge from a first charge rate to a second charge rate (para; 0032; noted that there time periods with different rates are defined) 
But, Honma does not discloses when the weather information is obtained, the first charge rate being lower than a total charge capacity at full charge of the one or more batteries, the second charge rate being higher than the first charge rate.
However, Nakano discloses when the weather information is obtained, the first charge rate being lower than a total charge capacity at full charge (para; 0111, capacity ratio held at 100% in all of Examples 1 to 10, which indicated excellent storage characteristics) of the one or more batteries, the second charge rate being higher than the first charge rate (para; 0017, lines 4-6, second charging process of charging for a prescribed amount of time at a charging rate that is higher than that in the first charging process).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Honma by adding charging rate as part of its configuration as taught by Nakano, in order to use two stages for the charging process, preferred values can be established for different weather conditions. 
Regarding claims 2 and 9, Honma discloses the weather information is related to typhoon (noted that, the weather information can be typhoon example, para; 0030, lines 11-14, which is acquired from a website which provides weather information such as weather forecasts (for example, the website of a central meteorological agency or a district meteorological agency)).
Regarding claims 3 and 10, Honma discloses the weather information is related to thunder (para; 0030, lines 11-14, which is acquired from a website which provides weather information such as weather forecasts (for example, the website of a central meteorological agency or a district meteorological agency)).
Regarding claims 4 and 11, Honma discloses the weather information is related to heavy rain (para; 0002, cloudy or rainy weather, thereby suppressing costs (electricity costs) that are incurred by the power supply from the commercial power grid).
Regarding claims 5 and 12, Honma discloses all the claim limitation as set forth in the rejection of claims above.
But, Honma does not discloses the second charge rate is the total charge capacity at full charge of the one or more batteries.
However, Nakano discloses second charge rate is the total charge capacity at full charge (para; 0111, capacity ratio held at 100% in all of Examples 1 to 10, which indicated excellent storage characteristics) of the one or more batteries (fig. 1, 20).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Honma by adding full charge capacity as part of its configuration as taught by Nakano, in order to have good balance between the strength of the current collector and the capacity density of the battery. 
Regarding claims 6 and 13, Honma discloses all the claim limitation as set forth in the rejection of claims above.
But, Honma does not discloses the second charge rate is 100%.
However, Nakano discloses the second charge rate is 100% (para; 0111, capacity ratio held at 100% in all of Examples 1 to 10, which indicated excellent storage characteristics).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Honma by adding full charge capacity as part of its configuration as taught by Nakano, in order to have good balance between the strength of the current collector and the capacity density of the battery.
Regarding claims 7 and 14, Honma discloses the operations further comprises causing a converter to convert AC power into DC power (fig. 1, power conversion unit 21 for converting AC power, supplied from the commercial power grid AC and para; 0026), and to supply the DC power to the one or more batteries to charge the one or more batteries (20).
Regarding claim 8, Honma discloses obtaining weather information indicating severe weather (para; 0030, lines 11-14, which is acquired from a website which provides weather information such as weather forecasts (for example, the website of a central meteorological agency or a district meteorological agency)), and causing one or more batteries to charge from a first charge rate to a second charge rate (para; 0032; noted that there time periods with different rates are defined) 
But, Honma does not discloses when the weather information is obtained, the first charge rate being lower than a total charge capacity at full charge of the one or more batteries, the second charge rate being higher than the first charge rate.
However, Nakano discloses when the weather information is obtained, the first charge rate being lower than a total charge capacity at full charge (para; 0111, capacity ratio held at 100% in all of Examples 1 to 10, which indicated excellent storage characteristics) of the one or more batteries, the second charge rate being higher than the first charge rate (para; 0017, lines 4-6, second charging process of charging for a prescribed amount of time at a charging rate that is higher than that in the first charging process).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Honma by adding charging rate as part of its configuration as taught by Nakano, in order to use two stages for the charging process, preferred values can be established for different weather conditions. 
Regarding claim 15, Honma discloses non-transitory memory storing thereon a computer program, which when executed by a processor, causes the processor to perform operations including: obtaining weather information indicating severe weather (para; 0030, lines 11-14, which is acquired from a website which provides weather information such as weather forecasts (for example, the website of a central meteorological agency or a district meteorological agency)), and causing one or more batteries to charge from a first charge rate to a second charge rate (para; 0032; noted that there time periods with different rates are defined) 
But, Honma does not discloses when the weather information is obtained, the first charge rate being lower than a total charge capacity at full charge of the one or more batteries, the second charge rate being higher than the first charge rate.
However, Nakano discloses when the weather information is obtained, the first charge rate being lower than a total charge capacity at full charge (para; 0111, capacity ratio held at 100% in all of Examples 1 to 10, which indicated excellent storage characteristics) of the one or more batteries, the second charge rate being higher than the first charge rate (para; 0017, lines 4-6, second charging process of charging for a prescribed amount of time at a charging rate that is higher than that in the first charging process).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Honma by adding charging rate as part of its configuration as taught by Nakano, in order to use two stages for the charging process, preferred values can be established for different weather conditions. 

Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsuo et al. US 10,931,112 B1- A control device including a power generation amount detector, a flow detecting unit which detects an amount of flow power and outputs the flow power amount as a flow signal, a flow control unit which compares a preset target value with the flow signal and outputs a flow operation amount, a power generation control unit which outputs an amount of generated power, an instantaneous power transmitter which detects instantaneous power and outputs the instantaneous power as an instantaneous power signal.
LEE US 2011/0291479 A1- An energy storage system and a method of controlling the energy storage system are disclosed. The energy storage system includes an integrated controller configured to determine a functional state of a power converting unit, a bidirectional converter, and a bidirectional inverter based on conditions of the power generation system, the battery, and the load.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ESAYAS G YESHAW/Examiner, Art Unit 2836